DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2021.
Applicant’s election without traverse of Species C in the reply filed on May 13, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 183.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 185.  Corrected 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piehl et al. (US 2016/0166761 A1).
With regard to claims 1, 4, and 5, Piehl et al. teach a plunger system for a measured delivery of a liquid medicament from a syringe of a type having a tubular barrel extending along an axis and terminating at a needle adapter and including a closely fitting plunger activated elastomeric piston, the plunger system comprising: a plunger slidably received to move along the axis within the tubular barrel and having a first end adapted to attach to the elastomeric piston of the syringe (Fig. 10 plunger 41 see piston at the distal end within barrel 48); and at least one 
With regard to claim 2, see Fig. 10 see 41 extending out of the proximal end of barrel 48 and is manually moved via trigger 37.
 	With regard to claim 3, the proximal end of the plunger is flat (Fig. 10).  The syringe is capable of being removed from the housing and having the plunger directly pressed by thumb, additionally while in the housing the user’s fingers hold the barrel via the housing and the user’s thumb is capable of pressing the plunger via connection to the trigger.
 	With regard to claim 6, the diameter of the barrel is fixed and the area would necessarily be used to calculate volume.
With regard to claims 1, 4, and 5, in an alternative embodiment Piehl et al. teach a plunger system for a measured delivery of a liquid medicament from a syringe of a type having a tubular barrel extending along an axis and terminating at a needle adapter and including a closely fitting plunger activated elastomeric piston, the plunger system comprising: a plunger slidably received to move along the axis within the tubular barrel and having a first end adapted to attach to the elastomeric piston of the syringe ([0157] Fig. 11 plunger 41 attached to 14, see piston at the distal end within barrel 48 as shown in Fig. 10); and at least one sensor element attached to the plunger and adapted to communicate with an electronic sensor fixed with respect to the 
With regard to claim 6, the diameter of the barrel is fixed and the area would necessarily be used to calculate volume.
With regard to claims 7 and 10, see Fig. 11 motor 151 ([0157]).
With regard to claim 11, see [0157], the motor can be powered by a cable or battery which would both include electrical connection which connect to the motor and are taken as electrical connectors of the housing.
With regard to claims 12 and 13, see motor 151 which rotates gear 154 which engages with rack 155 (Figs. 11 and 12).
With regard to claim 14, the battery pack 152 is also considered as part of the motor unit.
With regard to claim 15, see Figs. 13A and 13B lever 127 engages the housing portions, when the housing is closed the motor is engaged with the plunger, when the lever is open the housing is open and the syringe and plunger may be removed to disengage the motor from the plunger.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) as applied to claim 7 above.
With regard to claim 8, Piehl et al. discloses the processor may be programmed with targets/limits regarding pressure or volume ([0157]).  Piehl et al. disclose an example using pressure limits such that if the actual pressure exceeds a set limit an alarm is triggered ([0210], [0211]).  Piehl et al. do not specifically disclose producing such an alarm in response to a displacement signal being different than a set value.  However, as Piehl et al. discloses both pressure and volume targets/limits may be set ([0157]) and that volume is calculated based on displacement ([0155]-[0157]) as such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set a volume limit similarly to the pressure limit such that if the desired volume is not reached or is exceeded an alarm would be triggered in order to ensure proper delivery.
With regard to claim 9, Piehl et al. discloses in the example regarding pressure that in response to the alarm further plunger movement may be prevented.  As combined above similarly in a situation where an excess of volume was detected the processor may trigger an action to prevent movement of the plunger.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the processor stop the motor in the embodiments where the motor controls the plunger movement as one of ordinary skill would recognize this to be an equivalent end more efficient means of control as in such embodiments locking the plunger without an additional change in the motor would result in the motor continuing to push on the plunger which could damage the system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) as applied to claim 1 above, and further in view of Mandro et al. (US 2004/0135078 A1).
With regard to claim 16, Piehl et al. teach a marker on the piston and a sensor on the housing ([0157]) and that equivalently various types of sensors could be used to determine position and volume including optical ([0217]) but does not specifically disclose gradations on the plunger.  However, Mandro et al. teach a system for determining plunger displacement using optical means which includes gradations on the plunger (Fig. 2 members 46, [0020]) which allows the volume to be accurately determined ([0003]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an optical sensing system in Piehl et al. as in Mandro et al. as Piehl et al. teach optical sensing can be used and Mandro et al. teach this is beneficial for accuracy and would yield the same predictable result.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) as applied to claim 1 above, and further in view of Bohm (US 2008/0152507 A1).
With regard to claims 17 and 19, Piehl et al. teach a marker on the piston and a sensor on the housing ([0157]) and that equivalently various types of sensors could be used to determine position and volume ([0217]) but does not explicitly disclose a set of sensing elements on the housing or using a capacitive sensor.  However, Bohm teaches using a capacitive sensing system to determine plunger displacement which includes two capacitive markers on the plunger (Figs. 8 and 9 members 484 and 482) and a set of capacitive sensing elements on the housing (Figs. 8 and .

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) as applied to claim 1 above, and further in view of Cane (US 2010/0057014 A1).
With regard to claims 20 and 22, Piehl et al. teach a device substantially as claimed but is silent as to how the piston is attached to the plunger and the material of the plunger.  However, Cane teaches a plunger for use in an injection device in which the plunger can be made of thermoplastic and attached to an elastomeric gasket via a variety of connections including a twist lock see Figs. 4f and 4g ([0045], [0069]-[0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic material and a twist lock connection in Piehl et al. as Cane teaches such are effective for the material and connection of a plunger and would yield the same predictable result.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) as applied to claim 1 above, and further in view of Dlugos et al. (US 2006/0211912 A1).
With regard to claim 21, Piehl et al. teach a device substantially as claimed and that pressure may be sensed ([0208], [0209]) but do not specifically disclose a sensor between the piston and plunger.  However, Dlugos et al. teach a sensor located between the piston and plunger to sense the fluid pressure within the barrel (Fig. 37 426 positioned between 402 and 408, which ultimately also is detecting the pressure of 402 on 408).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Piehl et al. as in Dlugos et al. as this would yield the same predictable result of providing a pressure reading to ensure undesired fluid pressures are not applied.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) as applied to claim 4 above, and further in view of Trombly et al. (US 2013/0204202 A1).
With regard to claim 23, Piehl et al. teach a device substantially as claimed but do not disclose a near field sensor to read a tag on the syringe.  However, Trombly et al. teach a housing to include a control module which can include a NFC 32 to read a tag 34 which transmits information regarding the type of fluid in the container to enhance safety by ensuring the proper fluid is delivered (Fig. 5, [0045], [0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a near field 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783